Dethmers, C. J.
Plaintiff commenced suit on May 31, 1957. It is founded on CL 1948, § 322.Í32 (Stat Ann 1958 Eev § 13.593 [2]) for regular damages, and CLS 1956, § 322.133 (Stat Ann 1958 Eev § 13.593 [3]) for treble damages for trespass by defendant on State-owned lands and removal of timber therefrom during the period, as alleged in the declaration, from May 1, 1953, to November 10, 1953.
Defendant moved to dismiss for the reason that the cause of action was barred by the 3-year statute of limitations, CLS 1956, § 609.13 (Stat Ann 1957 Cum Supp § 27.605), made applicable by CL 1948, § 609.28 (Stat Ann § 27.620) to personal actions brought in the name of the State.
The circuit court granted the motion to dismiss for the reason stated by defendant. Plaintiff appeals.
Plaintiff alleged that the lands in question were dedicated by the conservation commission to reforestation and recreation and says that they are, *316therefore, held by the State in its sovereign and not in a proprietary capacity.
The mentioned sections of the statute of limitations, pertinent to decision, read:
“2. Actions to recover damages for injuries to person or property and actions for trespass upon lands shall be brought within 3 years from the time said actions accrue, and not afterwards;” CLS 1956, § 609.13 (Stat Ann 1957 Cum Supp § 27.605).
“Sec. 28. The limitations herein before prescribed for the commencement of actions, shall apply to the same actions when brought in the name of the people of this State, or in the name of any officer or otherwise, for the benefit of the State, in the same manner as to actions brought by individuals.” CL 1948, § 609.28 (Stat Ann § 27.620).
The plain language of these 2 sections clearly bars this action, brought more than 3 years after the cause of action accrued. Plaintiff’s contention seems to be, however, that we should hold that the statute does not mean what it says. As authority for that position and by way of analogy, plaintiff refers to CL 1948, § 609.11 (Stat Ann § 27.603) fixing a 15-year limitation on suits by the State for recovery of lands. Plaintiff cites Chamberlain v. Ahrens, 55 Mich 111, as holding that the State is subject to this latter statute of limitations in actions concerning lands held in a proprietary capacity. While the lands there involved may have been held in such capacity, we observe that this Court took no note of that fact in holding the State bound by the statutes of limitations. Plaintiff goes on to say that that statutory 15-year limitation on actions by the State for recovery of lands does not apply to those held by the State in its sovereign capacity, citing State v. Lake St. Clair Fishing & Shooting Club, 127 Mich 580; Crane v. Reeder, 21 Mich 24 (4 Am Rep 430); *317Grand Rapids Trust Co. v. Doctor, 222 Mich 248; and Staub v. Tripp, 248 Mich 45. Plaintiff concludes, in effect, that this Court having construed, in those cases, the statutory 15-year limitation on actions. for recovery of lands by the State to mean something less than it says, those cases are authority for doing as much with the cited provisions relating-to the 3-year limitation on personal actions by the State, by holding that that limitation does not apply to actions for trespass on lands held in a sovereign but only to those held in a proprietary capacity.
At the outset, it is clear that the statutory provisions fixing a 3-year limitation on personal ac-„ tions brought by the State do not, by express terms, evidence a legislative intent to make the distinction contended for by plaintiff. Furthermore, in none of the above cases cited by plaintiff is the actual holding authority for it even in suits for the recovery of lands. In the Fishing & Shooting Club Case the Court based its holding on the ground that the statutory period had not yet run out against the State. In Crane v. Reeder decision turned on the holding that it was not the legislative intent that the statute of limitations should operate retrospectively against the State (p 77). In the Grand Rapids Trust Company Case and the Staub Case this Court made no more mention of a distinction to be made between lands held in a sovereign and those held in a proprietary capacity. In the latter case the Court denied application of the limitation as against the State, even though the land involved clearly was held in a proprietary capacity for the purpose of sale. In neither of the latter 2 cases was mention made of the above-cited statutory 15-year limitation on actions by the State for recovery of land. How its provisions were avoided therein does not appear from the reasoning in the opinions. *318We think these cases dubious authority for plaintiff’s contention.
At all events, the instant action is not for the recovery, of lands but for damages for trespass upon land. We perceive no reason for denying application of the limitation imposed by the plain language of the statute.
Affirmed, with costs to defendant.
Carr, Kelly, Smith, Black, Edwards, and Voelker, JJ., concurred.
Kavanagh, J., did not sit.